       Case 2:21-cv-02181-DDC-JPO Document 94 Filed 08/20/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


SRA INSURANCE AGENCY, LLC,

               Plaintiff,

v.                                                             Case No. 21-2181-DDC-JPO

VIRTUS LLC, MATTHEW HOLT,
CORY FISCHBACH,
JENNIFER HOWARD,
LANCE LUTHER,
KARRA MCGREEVY, and
BRIAN OTTO,

            Defendants.
____________________________________

                                MEMORANDUM AND ORDER

       Several months ago, the parties engaged in the mercantile equivalent of a bitter divorce

case. They now report they have agreed to resolve their differences. Specifically, plaintiff SRA

Insurance Agency, LLC has filed a Consent Notice of Settlement (Doc. 92) in this dispute with

defendants Virtus LLC and a string of individual defendants—each of them formerly on the

payroll at SRA and now among the ranks at Virtus. See, e.g., Doc. 28 at 2 (“Each of the former

SRA Employees was on SRA’s payroll, but resigned recently to join the ranks at Virtus.” (citing

Doc. 6 at 8 (Am. Compl. ¶ 18))). Now, the “parties have reached a settlement agreement as to

the entirety of this litigation.” Doc. 92 at 1 (emphasis added); see also id. (“Defendants have

consented to the filing of this Notice of Settlement and have no objections.”).

       The Consent Notice of Settlement communicates three important updates about this

lawsuit. First, the parties request a stay of all deadlines in this matter “to allow sufficient time to

complete the settlement process.” Id. Second, the “parties further request that they be provided
       Case 2:21-cv-02181-DDC-JPO Document 94 Filed 08/20/21 Page 2 of 2




thirty (30) days, until September 3, 2021, in which to finalize the settlement process.” Id. And

third, the Consent Notice of Settlement adds that once the settlement process wraps up, “Plaintiff

will file a stipulation of dismissal with prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).” Id.

       The Supreme Court has “held that district courts have the inherent authority to manage

their dockets and courtrooms with a view toward the efficient and expedient resolution of cases.”

Dietz v. Bouldin, 136 S. Ct. 1885, 1892–93 (2016) (citations omitted). Here, the requests

conveyed in the Consent Notice of Settlement (Doc. 92) will promote the objectives referenced

in Dietz: “the efficient and expedient resolution of cases.” Dietz, 136 S. Ct. at 1892. So, the

court, agreeing with the parties, grants their two requests and imposes a third duty on its own.

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff must confer with

defendants and submit to the court a Stipulation of Dismissal and any other proposed papers on

or before September 3, 2021.

       IT IS FURTHER ORDERED THAT all pending deadlines in this matter are stayed,

without prejudice, pending the completion of the settlement process in this case.

       IT IS SO ORDERED.

       Dated this 20th day of August, 2021, at Kansas City, Kansas.

                                                       s/ Daniel D. Crabtree
                                                       Daniel D. Crabtree
                                                       United States District Judge




                                                  2
